F I L E D
                                                                           United States Court of Appeals
                                                                                   Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                   MAR 29 2005
                                     TENTH CIRCUIT
                                                                               PATRICK FISHER
                                                                                           Clerk

 PATRICK D. COANDO,

           Plaintiff-Appellant,
 v.                                                              No. 04-8115
 A. LYNN PAYNE, in his individual                         (D.C. No. 04-CV-221-D)
 capacity and as Duchesne County District                        (D. Wyo.)
 Judge,

           Defendant-Appellee.


                                  ORDER AND JUDGMENT*


Before BRISCOE, LUCERO, and MURPHY, Circuit Judges.


                Plaintiff Patrick Coando, appearing pro se, appeals the district court’s

dismissal of his complaint for improper venue. Exercising jurisdiction pursuant to 28

U.S.C. § 1291, we affirm the district court’s ruling.**

       On August 9, 2004, Coando, a Wyoming resident, filed a complaint in the District


       *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.

        After examining the briefs and appellate record, this panel has determined
       **

unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered
submitted without oral argument.
of Wyoming naming as the sole defendant A. Lynn Payne, a Utah state judge. Coando’s

complaint alleged that Payne had presided over several Utah state criminal proceedings in

which Coando was a defendant and had, in the course of those proceedings, violated

Coando’s constitutional rights in various ways. Payne moved to dismiss or transfer

Coando’s complaint, arguing that the court lacked personal jurisdiction over him and, in

the alternative, that venue was improper in the District of Wyoming. On September 30,

2004, the district court granted Payne’s motion and dismissed Coando’s complaint

without prejudice. In doing so, the district court concluded that venue was not proper in

the District of Wyoming, and thus declined to determine whether it had personal

jurisdiction over Payne.

       Coando now appeals the district court’s order of dismissal. A “district court’s

determination of where [an] action may be brought involves an interpretation of the venue

statute and is, therefore, a question of law subject to de novo review.” Pierce v. Shorty

Small’s of Branson Inc., 137 F.3d 1190, 1191 (10th Cir. 1998). A district court’s

decision whether to dismiss a case for improper venue or whether, instead, to transfer to a

proper venue is reviewed for abuse of discretion. Id.

       A review of Coando’s complaint clearly indicates that it “is not founded solely on

diversity of citizenship . . . .” 28 U.S.C. § 1391(b). To the contrary, it alleges numerous

violations of Coando’s constitutional rights and cites, in pertinent part, 42 U.S.C. § 1983

as a basis for jurisdiction. Thus, under the general venue statute, it may “be brought only


                                             2
in (1) a judicial district where any defendant resides, if all defendants reside in the same

State, (2) a judicial district in which a substantial part of the events or omissions giving

rise to the claim occurred, . . . or (3) a judicial district in which any defendant may be

found, if there is no district in which the action may otherwise be brought.” 28 U.S.C. §

1391(b).

       We agree with the district court that the District of Wyoming fails to meet any of

these three potential bases for venue. First, it is apparent from the record that Payne does

not reside in Wyoming. To the contrary, Coando’s complaint alleges that Payne is a Utah

resident. Second, a review of Coando’s complaint clearly establishes that all of the

alleged events giving rise to his claims occurred in Utah. Third, there is no indication in

the record that Payne “may be found” in the District of Wyoming, and the record clearly

establishes that venue for Coando’s complaint is proper in Utah. Thus, venue was

improper in the District of Wyoming.

       Finally, although Coando challenges the district court’s decision to dismiss his

case without prejudice rather than transfer it, we find no abuse of discretion on the part of

the district court in this regard.

       AFFIRMED.

                                                   Entered for the Court


                                                   Mary Beck Briscoe
                                                   Circuit Judge


                                               3